ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Fong Eric Lee committed professional misconduct warranting public discipline — mamely, improperly utilizing his trust account, commingling earned fees with client funds in his trust account, failing to maintain the required trust account books and records, and failing to cooperate with the Director. See Minn. R. Prof. ■Conduct 1.15(a), 1.15(c)(3), 1.15(h), as interpreted by Appendix 1, and 8.1(b), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent waives his procedural rights under-Rule 14, RLPR, and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and 2 years of probation, during which respondent will retain a certified public account to maintain respondent’s trust account books and records and will make those books and records available for the Director’s review.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Fong Eric Lee is publicly reprimanded and placed on 2 years of probation subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall authorize the release of ihformation and documentation to verify compliance with the terms of this probation;
*518(b) Respondent shall abide by the Minnesota Rules of Professional Conduct; and
(c) Respondent shall retain a certified public accountant to maintain his trust account books and records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1 thereto. These books and records include the following: client subsidiary ledgers, checkbook registers, monthly trial balance reports, monthly reconciliation reports, bank statements, canceled checks (if they are provided with the bank statements), duplicate deposit slips, bank reports of interest, service charges, and interest payments to the Minnesota IOLTA Program, and bank wire, electronic or telephone transfer confirmations. Such books and records shall be made available to the Director within 30 days from the date of this order and thereafter at such intervals as the Director deems necessary to determine compliance.
2. Respondent shall pay $900 in costs and $58 in disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/---_ David R. Stras Associate Justice